Citation Nr: 9902251	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  98-03 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased disability rating for gastritis 
with reflux, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1970 to February 
1972.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO erred in failing to award a 
disability rating greater than 10 percent for gastritis with 
reflux.  He claims that his symptomatology is not fairly 
represented by the current rating.  Therefore, a favorable 
disposition is requested.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against awarding a disability rating greater than 
10 percent for gastritis with reflux. 



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veterans appeal.  

2.  The veterans gastric disability is manifested by 
subjective complaints of upper abdominal pain, variously 
described as cramps, soreness, or hunger pains, as well as 
difficulty swallowing, heartburn, upset stomach, and 
regurgitation.  Laboratory studies show minimal anemia of 
unknown etiology.  

3.  There is no evidence of abnormalities of the stomach and 
no evidence of weight loss.  There is no indication that the 
veteran has vomited blood or passed blood in stool.  
Esophageal changes found by clinical studies have been 
attributed to the veterans previous gastric stapling.    


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for gastritis with reflux have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 
4.21, 4.114, Diagnostic Code 7307 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the ROs initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veterans claim for an increased 
rating is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1998).  

Factual Background

The RO granted service connection for polyarthritis in a June 
1972 rating decision.  In November 1996, the veteran 
submitted a statement in which he alleged to suffer stomach 
problems as a result of medications taken for the 
polyarthritis.  In his statement, the veteran provided the 
names of various health providers who had treated him in the 
past.  The RO contacted those providers.

No records were available from Dr. Borders of from Charter 
Hospital.  Records from James R. Russell, M.D., were negative 
for treatment of any gastric complaints.  Records from George 
Sachatello, M.D., revealed that the veteran underwent 
surgical repair of an incisional hernia in May 1987.  At that 
time, he reported receiving therapy for an eating disorder in 
which he binged and purged.  He also reported a history of 
bleeding from duodenal ulcers a number of years before.  In 
addition, he underwent a gastric bypass for morbid obesity 
about one year before.   

The veteran was afforded a VA examination in May 1997.  He 
reported being troubled by intermittent diffuse upper 
abdominal pain over the years of taking anti-inflammatory 
medications for his polyarthritis.  In the early 1980s, he 
passed blood through the rectum.  He believed that an 
endoscopy was suspicious for ulcer.  He also indicated that 
he had undergone a gastric bypass for morbid obesity eight or 
nine years before, at which time he weighed 240 pounds.  He 
had regained weight since that time.  Subjectively, the 
veteran described more or less constant diffuse pain in the 
upper abdomen.  On examination, the veterans weight was 296 
pounds.  The examiner noted that in April 1997 the veteran 
was minimally anemic.  Laboratory testing at the time of the 
examination showed slightly low red blood cell and hemoglobin 
counts.  Physical examination of the abdomen, genitalia, and 
rectum was negative, although the examiner commented that the 
exam was difficult due to obesity.  A barium swallow and 
upper gastrointestinal (UGI) series showed a dilated 
esophagus with irregularity in the distal one-third, probably 
related to reflux.  The diagnosis included chronic gastritis 
secondary to nonsteroidal anti-inflammatory agents (NSAIDs) 
used to treat polyarthritis and esophageal dilation and 
stasis change by X-ray and endoscopy.  

In September 1997, the RO granted service connection for 
gastritis with reflux secondary to polyarthritis, and 
assigned a 10 percent disability rating.  The veteran timely 
appealed the rating assigned.  

In a September 1997 statement, the veteran indicated that he 
had constant stomach cramps, felt hunger pains when he was 
not hungry, and his stomach stayed sore.  He used Mylanta for 
his stomach problems.  In his January 1998 notice of 
disagreement, he stated that he experienced harsh stomach 
discomfort and pain, heartburn, and upset stomach.  

In January 1998, the RO obtained the veterans VA medical 
treatment records dated from September 1996 to December 1997.  
He presented in December 1996 with complaints of 
gastrointestinal problems with NSAIDs and reflux at night.  
His problems had been more frequent in the previous six 
months, though he had had intermittent symptoms since 
undergoing a stomach stapling in 1986 or 1987.  The 
assessment was probable gastroesophageal reflux disease.  In 
April 1997, he related having gastrointestinal cramping for 
three months.  He took Mylanta, which helped.  He had no 
nausea, vomiting, or black stool.  He felt the NSAIDs he took 
for arthritis irritated his stomach.  Examination revealed 
mild tenderness in the left upper quadrant of the abdomen.  
His weight was 301 pounds.  He was advised to continue using 
Mylanta.  The veteran underwent an upper endoscopy in May 
1997.  The study showed moderate dilation of the esophagus 
and mucosal changes consistent with stasis.  The physician 
indicated that these changes were presumably due to the prior 
gastric surgery and poor emptying from the small gastric 
pouch produced by the surgery.  In September 1997, the 
veteran complained of crampy pain, abdominal discomfort, and 
dark stools.  Blood tests were performed.  Physical 
examination revealed external hemorrhoids.  Stool was heme 
negative.  No weight was recorded.  The assessment was anemia 
of unclear etiology.  The veteran returned in October 1997 
with abdominal pains and cramping.  His weight was 299 
pounds.  The impression was gastritis.  He again returned in 
December 1997 with similar symptoms.  No weight was recorded.  
The diagnosis was unchanged.        

In August 1998, the veteran testified before a member of the 
Board.  His initial symptoms included difficulty swallowing, 
stomach irritation, and vomiting.  The symptoms had worsened 
over the years.  The symptoms occurred before and while 
eating.  He had pain and heartburn in the upper part of his 
stomach all of the time.  He had regurgitation about once a 
day.  Mylanta relieved the pain after about 20 minutes.  The 
veterans left shoulder sometimes hurt when he ate.  Spicy 
food irritated the stomach more than regular food.  It come 
up in his throat and left a sour taste in the mouth.  The 
veteran testified that it had been suggested that he had 
bleeding due to his previous gastric bypass.  However, he 
added that he had the same symptoms before the procedure.  He 
was still taking prescription medication for arthritis.   

During the hearing, the veteran also submitted additional 
documentary evidence.  Records from Humana Hospital were 
negative for complaint, treatment, or diagnosis of any 
gastric disorder.  The evidence included a VA patient 
information packet for gastric reflux.  VA medical treatment 
records were duplicates or were not pertinent to the present 
claim.  The remaining submissions consisted of correspondence 
to and from the veteran already contained in the claims 
folder.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VAs Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veterans disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veterans gastric disability is currently rated as 
analogous to Diagnostic Code (Code) 7346 and Code 7307.  
38 C.F.R. § 4.114.  Under Code 7346, hiatal hernia, a 10 
percent rating is assigned when there are two or more of the 
symptoms for the 30 percent evaluation but of less severity.  
A 30 percent rating is in order when symptoms include 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent rating is warranted when there are 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia, or when there are 
other symptom combinations productive of severe impairment of 
health.                        

Under Code 7307, hypertrophic gastritis, a 10 percent rating 
is assigned when the disorder is chronic, with small nodular 
lesions and symptoms.  A 30 percent evaluation is in order 
when the disorder is chronic, with multiple small eroded or 
ulcerated areas, and symptoms.  Finally, a 60 percent rating 
is warranted when the disorder is chronic, with severe 
hemorrhages or large ulcerated or eroded areas.

Initially, the Board finds that the veterans disability is 
best rated as gastritis under Code 7307.  Medical records 
show consistent diagnoses of gastritis.  However, the medical 
evidence is negative for findings or diagnosis of hiatal 
hernia.  The esophageal changes found by clinical studies 
were not attributed to the gastritis, but to the veterans 
previous gastric stapling.  Although the veteran related 
having left shoulder pain associated with eating, the medical 
evidence only reveals complaints of bilateral shoulder pain 
and other joint pain from his arthritis.  Accordingly, the 
Board will rate the disability at issue under Code 7307.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Boards choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence). 

The veterans gastric disability is manifested by subjective 
complaints of upper abdominal pain, variously described as 
cramps, soreness, or hunger pains, as well as difficulty 
swallowing, heartburn, upset stomach, and regurgitation.  
Laboratory studies show minimal anemia of unknown etiology.  
However, there is no indication that the veteran has vomited 
blood or passed blood in stool.  There is no evidence of 
weight loss.  Moreover, clinical studies do not show 
abnormalities of the stomach.  Although it is clear that the 
veterans disability is chronic and that he suffers from 
associated symptomatology, absent findings of multiple 
erosions or ulcerations, the Board cannot conclude that the 
disability picture more nearly approximates the criteria 
required for a 30 percent rating under Code 7307.  38 C.F.R. 
§ 4.7.  Accordingly, the Board finds that the preponderance 
of the evidence is against a disability rating greater than 
10 percent for gastritis with reflux.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114. Code 7307.  


ORDER

Entitlement to a disability rating greater than 10 percent 
for gastritis with reflux is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
